Citation Nr: 0800200	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  07-01 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an effective date earlier than December 23, 
2004, for the assignment of a 100 percent rating for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The veteran and spouse


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1951 to January 1954.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from April and 
September 2005 rating decisions of the Newark, New Jersey 
Department of Veterans Affairs (VA) Regional Office (RO).  
The April 2005 rating decision recharacterized the disability 
from anxiety reaction to PTSD and assigned a 70 percent 
rating effective December 23, 2004 (the date a VA outpatient 
record showed an increase was warranted).  A September 2005 
rating decision increased the rating to 100 percent, also 
effective December 23, 2004.  In September 2007, a Travel 
Board hearing was held before the undersigned.  A transcript 
of the hearing is of record.  At the hearing the veteran was 
granted a ninety day abeyance period for submission of 
additional evidence.  No additional evidence was received 
during that period.  Pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 20.900(c) (2007), the 
Board has advanced the case on the docket. 


FINDINGS OF FACT

1.  In May 1966, the veteran filed a notice of disagreement 
(NOD) with a March 1966 rating decision that continued a 30 
percent rating for anxiety reaction (previously characterized 
as post-concussion syndrome); the RO issued a statement of 
the case (SOC) in the matter, and the veteran was notified 
that to perfect the claim he was required to submit a 
substantive appeal; he did not submit a timely substantive 
appeal in the matter.

2.  In correspondence received January 7, 2005 the veteran 
sought an increased rating for his anxiety disorder.

3.  During the year prior to January 7, 2005, symptoms 
warranting a 100 percent rating for PTSD were not shown prior 
to December 23, 2004. 



CONCLUSION OF LAW

An effective date earlier than December 23, 2004, for the 
assignment of a schedular 100 percent rating for PTSD is not 
warranted.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.1, 3.155, 3.157, 3.400, 4.130, 
Diagnostic Code (Code) 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any  
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. §§ 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original  
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004). 

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim.  A January 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA was  
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The January 2005 letter also advised 
him to submit any pertinent evidence in his possession.  

While complete VCAA notice was not given prior to the ratings 
on appeal, the veteran was advised of the basis for the 
effective date assigned for the rating increase, and has had 
ample opportunity to respond and participate in the 
adjudicatory/appeal process.  He is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred along the way.  

Regarding VA's duty to assist, pertinent post-service 
treatment records have been secured.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
In that regard it is noteworthy that effective date 
determinations are generally based on evidence that is 
already in the record (or constructively of record) and when 
it was received.  Regardless, at the request of the veteran 
and his representative at the Travel Board hearing, he was 
granted a ninety-day abeyance period for submission of 
additional evidence.  No additional evidence has been 
received.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim. 

Factual Background

A March 1966 rating decision continued a 30 percent rating 
for the veteran's anxiety reaction (previously characterized 
as post-concussion syndrome).  He submitted a timely NOD, and 
the RO issued a SOC in the matter in October 1966.  The 
veteran was advised that to perfect his appeal he had to 
submit a substantive appeal.  He did not do so.  
Consequently, the March 1966 rating decision became final.  
See 38 U.S.C.A. § 7105.

A March 18, 1998 VA psychology report notes the veteran was 
oriented, relevant and coherent.  He reported that he was 
depressed; however, around people he was better.  He 
attributed all of his anxiety to the loss of his business.  
He stated that he had thoughts of suicide but was able to 
talk himself out of it.  The examiner assessed that the 
veteran was in the midst of major depression with agitated 
features, without psychosis, reactive to the loss of his 
business.
The veteran's instant claim for an increased rating was 
received January 7, 2005. 

VA treatment records from May 2002 to November 2006, include 
a December 23, 2004 mental health consultation report wherein 
it was noted that the veteran was seriously depressed and 
exhibited serious symptoms of PTSD, to include, but not 
limited to, hitting his wife and granddaughter, constant 
nightmares, excessive worry, hypervigilance and very poor 
sleep.

On March 2005 VA examination, the veteran reported 
nightmares, hypervigilance, and an easily startle reflex.  
Mental status evaluation found that the veteran was depressed 
with a tearful affect.  Thought process and content were 
normal.  He denied suicidal or homicidal ideation.  He was 
oriented in all spheres.  His insight and judgment were fair.  
His impulse control was fair.  PTSD was diagnosed.  His GAF 
score was 40 and the examiner noted that the veteran had 
fairly severe symptoms.  The examiner stated that the veteran 
was considered unemployable because of his psychiatric 
problems.  The examiner also stated that the old diagnosis of 
anxiety disorder was changed to the new disorder of PTSD.

In the veteran's March 2006 NOD, it is asserted that he seeks 
an earlier effective date for the total rating for PTSD 
because he feels that his earlier claims were not properly 
addressed.

At the Travel Board hearing it was alleged that the veteran 
did not perfect an appeal of the March 1966 rating decision 
because his then representative neglected to do so on his 
behalf.

Legal Criteria and Analysis

The effective date of an award based on a claim for increase 
is generally the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  An exception to this rule provides that 
the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When  
considering the appropriate effective date for an increased 
rating, VA must consider the evidence of disability during 
the period one year prior to the application.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  If a formal 
claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  The report of an 
examination or hospitalization may constitute an informal 
claim for increase when the report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  38 C.F.R. § 3.157(b)(1).

A March 1966 rating decision continued a 30 percent rating 
for the veteran's psychiatric disability.  The veteran 
initiated an appeal of this decision, but did not perfect his 
appeal after an SOC was issued.  He had been advised that to 
perfect his appeal he had to file a substantive appeal.  
[Notably, this fact is not in dispute.  Instead, it has been 
alleged (including in arguments at the Travel Board hearing) 
that failure to perfect an appeal of the March 1966 rating 
decision was due to neglect by his then representative.  
There is nothing in governing law or regulation indicating or 
suggesting that inaction or neglect by a representative 
abrogates the necessity for compliance with procedural 
requirements mandated by law and regulation.  If these events 
were as alleged, the veteran's argument is with his 1966 
representative.]  Because the veteran did not perfect an 
appeal in the matter, the March 1966 rating decision is final 
based on the evidence of record at the time.  It is not 
subject to revision in the absence of CUE in the decision.  
38 U.S.C.A. §§ 7105, 5109A; see Rudd v. Nicholson, 20 Vet. 
App. 296 (2006) (finding that only a  request for revision 
based on CUE could result in the assignment of an effective 
date earlier than the date of a final decision).  CUE in the 
March 1966 rating decision has not been specifically alleged, 
and is not evident from the record.

The earliest received document in the claims file after the 
March 1966 rating decision that may be construed as a formal 
claim for an increased rating for a psychiatric disability is 
the veteran's request for an increased rating received on 
January 7, 2005.  Under the controlling law and regulations 
outlined above, the Board must review the evidence dating 
back one year, to January 7, 2004, to determine the "earliest 
date as of which," within the year prior to the claim, an 
increase in disability was factually ascertainable.  The only 
competent (medical) evidence of record in the matter of the 
severity of the veteran's psychiatric impairment for the one 
year period prior to January 7, 2005 consists of the December 
23, 2004 VA mental health consultation treatment record 
(which was the basis for the effective date assigned by the 
RO).  Without any earlier received or of record (during the 
one year prior to January 7, 2005) medical evidence of 
increased PTSD symptoms warranting a total (100 percent) 
rating, there is no evidentiary basis for making the award of 
the 100 percent rating effective prior to December 23, 2004.  
Consequently, an effective date earlier than December 23, 
2004 is not warranted. 

There is no legal basis for making the effective date of the 
100 percent rating for PTSD retroactive to 1954 (when the 
veteran was discharged from service), as he seeks.  The law 
is dispositive in this matter, and the claim must be denied.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date earlier than December 23, 2004, for the 
assignment of a 100 percent rating for PTSD is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


